UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                        _______________________

                             No. 01-20781


                        _______________________


IN THE MATTER OF: JORGE A. LENTINO, MD; EDUARDO P. LENTINO, MD,

                                                          Debtors,

SUSANA RAQUEL SHAFER, INDIVIDUALLY AND AS ASSIGNEE OF THE
BENEFICIAL INTEREST OF THE INDIVIDUAL ESTATE OF GEORGE SALVADOR
LENTINO; FABIOLA VANESA LENTINO; MICHELLE MARIE LENTINO; NATALIE
LENTINO; CYNTHIA VICTORIA LENTINO; INDIVIDUALLY AND AS ASSIGNEE OF
THE BENEFICIAL INTEREST OF THE INDIVIDUAL ESTATE OF GEORGE SALVADOR
LENTINO; MARTA A. LENTINO, INDIVIDUALLY AND AS TRUSTEE OF THE
EDUARDO P. LENTINO CHILDREN’S TRUST; THE EDUARDO P. LENTINO
CHILDREN’S TRUST, AND MARIA RAQUEL LENTINO,

                                                       Appellants,

                                versus

LOWELL CAGE, TRUSTEE,

                                                         Appellee.

_________________________________________________________________
IN THE MATTER OF: EDUARDO P. LENTINO, M.D., ALSO KNOWN AS EDUARDO
PEDRO LENTINO, ALSO KNOWN AS E. P. LENTINO; JORGE LENTINO, M.D.,
DEBTORS;

LOWELL T. CAGE, TRUSTEE,

                                                         Appellee,

                                versus

SUSANA RAQUEL SHAFER, INDIVIDUALLY AND AS ASSIGNEE OF THE
BENEFICIAL INTEREST OF THE INDIVIDUAL ESTATE OF GEORGE SALVADOR
LENTINO; FABIOLA VANESA LENTINO; MICHELLE MARIE LENTINO; NATALIE
LENTINO; CYNTHIA VICTORIA LENTINO, INDIVIDUALLY AND AS ASSIGNEE OF
THE BENEFICIAL INTEREST OF THE INDIVIDUAL ESTATE OF GEORGE SALVADOR
LENTINO; MARTA LENTINO, INDIVIDUALLY AND AS TRUSTEE OF THE EDUARDO
P. LENTINO CHILDREN’S TRUST; THE EDUARDO P. LENTINO CHILDREN’S
TRUST, AND MARIA RAQUEL LENTINO,

                                                       Appellants.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                     Civil Docket #H-97-CV-498
_________________________________________________________________

                        November 13, 2002


Before JONES, SMITH, and SILER,* Circuit Judges.

PER CURIAM:**

          The court has carefully considered this appeal in light

of the briefs, oral argument, and the tortured and litigious

history of the underlying bankruptcy cases.    Having done so, we

find no reversible error of fact or law.      The district court’s

“amended” judgment merely restated the disposition of the debtors’

property interests from the beginning of the bankruptcies and the

legal consequences flowing from that disposition in light of the

court’s title and preclusion orders.    Moreover, appellants were

well aware in advance of the scope and purpose of the court’s

hearing that preceded entry of the “amended” judgement.




     *
      Circuit Judge of the 6th Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                2
          Ms.   Lentino   and   the   other   appellants   and   their

confederates are placed on notice that any further efforts to

interfere with the finality of the federal court’s orders in these

related cases will not be tolerated.

          The judgment of the district court is AFFIRMED.